DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 14-33 (renumbering as 1-20 respectively) are allowed.

The closest Prior Arts: 
 Nagaraja et al (US 2018/0070380 A1) discloses a method, comprising:
periodically transmitting (see, base station broadcasting /transmitting of synchronization signals in beam direction periodically sent to the UE and the UE then measures the signal strength, performs random access procedure, section 0005-0006, 0036, 0040-0041, 0058), by a base station device comprising a processor (fig. 5, base station 500 that comprises processor 502, memory , RACH module 508 with are communicatively coupled to RF transceiver 510/RF Unit 514, section 0049-0055), during a synchronization signal burst time period (see, reference signals/synchronization signals periodically, section 0036-0039), synchronization signal blocks (see, the synchronization signals that comprises primary and secondary signals, section 0036-0039) for selection of beams for downlink transmission to a mobile device by the base station device (see, the listened/broadcasted signals received by the UE, the UE uses for network access by selecting of beams for random access procedure, section 0039); and receiving, by the base station device (see, the base station processes the messages/RACH preamble in relation to beams sent by the UE, section 0039 , 0041), a selected first beam and a selected second selection of beams by the UE and performs random access procedure with the base station, section 0039, 0041), determined based on the synchronization signal blocks (see, the synchronization signals that comprises primary and secondary signals, section 0036-0039), wherein the receiving the selected second beam is via a message identifying the device (see, fig. 6, from the received Msg1 (random access preamble), the UE can be identified  in relation to the RA-RNTI that is assigned, section 0060-0062), and wherein the  second beam is an alternative (noted: another beam as the strongest beam based on monitoring for communication between the UE and the base station in RACH procedure, section 0055-0067).
	Raghavan et al (US 2016/0198474 A1) discloses: wherein the selected second beam is an alternative for the downlink transmission to the mobile device by the base station device (noted: base on measured received signals being above the SNR threshold and when the SNR is below a threshold, the UE transmits/signals to the base station an alternate beam codebook to be used for communicating with the UE on the downlink, section 0074, 0088-0089, noted: the alternate beam is the second beam, 0011-0012, 0100, 0146).


	Claim 14 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the transmission fails to be performed as a result of concurrent demand for transmission resources; and in response to failure of the transmission, receiving a selected first beam and a selected second beam, determined based on the synchronization signal blocks, wherein the receiving the selected second beam is via a message identifying the mobile device” in combination with the other elements as specified in the claim. 

Claims 21, 28 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the transmission fails to be performed as a result of a concurrent demand for transmission resources concurrent with the attempting; and in response to failure of the attempting of the transmission, receiving, by the base station and via a message identifying the mobile device, a selected first beam and a selected second beam, determined based on the synchronization signal blocks” in combination with other elements as specified in the claims.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473